ON PETITION FOR REHEARING
PER CURIAM.
Appellees’ petitions for rehearing are denied. However, it appearing that the question involved is one of great public importance, the following question is certified to the Supreme Court of Florida:
Does Section 7.06 of the Charter of the City of Boca Raton, which provides that
[n]o city funds shall be expended in any manner whatsoever to accrue either directly or indirectly to the benefit of any religious, charitable, benevolent, civic or service organization
prohibit the City Council from contracting with the State of Florida Department of Health and Rehabilitative Services, pursuant to which the City is obligated to contribute public funds to the Department to match State and Federal funds to be used in the operation of a child day care center such as the Florence Fuller Child Development Center described in this case?
DOWNEY, HERSEY and DELL, JJ., concur.